UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2010 CENTURY CASINOS, INC. (Exact Name of Registrant as specified in its charter) Delaware 0-22290 84-1271317 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 2860 South Circle Drive, Suite 350, Colorado Springs, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 719-527-8300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ‘ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ’ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ’ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ’ Pre-commencement pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Result of Operations and Financial Condition. On August 9, 2010, Century Casinos, Inc. issued a press release reporting its financial results for the second quarter 2010.The press release was reissued on August 13, 2010 to make certain corrections. A copy of the corrected press release is being furnished as Exhibit 99.1 to this Current Report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Century Casinos, Inc. corrected press release reporting its financial results for the second quarter 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Century Casinos, Inc. (Registrant) Date:August 13, 2010 By : /s/ Margaret Stapleton Margaret Stapleton Executive Vice President and Principal Financial Officer
